Title: To James Madison from Fulwar Skipwith, 13 January 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Office of Coml. Agcy. of the U. S. Paris Jany. 13th. 1807

With this are official Copies of the citations rendered by the Council of Prizes, for the appearance of the Captors of the eight following Cases
Brig Friendship--Smith--Constant Boisgerard of Charlestown, S. C., Claiming
Schooner Paragon--Grant--Michael & Edward Wise, Kennebunk, do.
Brig Polly & Fanny--M. Neil--Hull, Mansfield Humphreys &c:, Boston, do.
Schooner Sally--Durham--Elisha Deane, Wm. P. Smith, do., do.
do.--Juliet--Alderson--Constant Boisgerard, Charleston do.
do.--Mary--Appleton--John Austin & others, Boston, do.
Sloop Almyra--Bartholomew--Tomlinson, Smith & Fellows, Milford, do.
Brig Hannah--Chase--Joshua Carter, Newburyport, do.,
and in company also are letters containing special instructions for the several Owners respecting the particular proceedings to be adopted in serving those Citations upon the Owners, Captains, &c., before final judgments of restitution can be obtained.  It is in fact the province of the Department of Marine here to cause the formalities required by the Council of Prizes to be executed, but the circumstances of the present war render this course so uncertain & tedious, that I consider it fortunate for the Claimants that they should be permitted by the Council of Prizes to exercise that faculty.
For the purpose of securing to our Government the Funds already advanced to me by their Minister here, & by me disbursed in the support of prize Causes, I have by my letters to the Claimants, required of them to pay into your hands the sum of 111$ 12 Cts. each, & in the Cases, especially, just noticed, I forward to you the citations, in order that the payment, if judged proper by you, may be exacted previous to the delivery of them to the Parties.
The Council of Prizes have lately rejected my appeal in the case of the Ganges, with which I was charged by your Department.  Their decision I here forward.  With great respect I have the honor to be Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

